19 F.3d 34
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Virgil H. WILSON, Defendant-Appellant.
No. 93-1266.
United States Court of Appeals, Tenth Circuit.
March 11, 1994.

1
Before LOGAN and SETH, Circuit Judges, and KELLY,** District Judge.

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.2  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Defendant Virgil H. Wilson, proceeding pro se, appeals from his conviction on four counts of willful failure to file income tax returns.  On appeal, he challenges:  1)the district court's jurisdiction, 2)the indictment, 3)the jury instructions and the district court's authority to direct the jury as to the law, 4)the procedure by which he waived appointed representative counsel and the effectiveness of his appointed advisory counsel, 5)the district court's requirement that the verdict be unanimous, and 6)two of the district court's evidentiary rulings.  Additionally, he argues extensively about his beliefs that he is not required by law to file federal income tax returns, and that the government has departed from the original intent of the Constitution.


4
We review de novo Mr. Wilson's charges of legal error,  United States v. Hall, 984 F.2d 387, 389 (10th Cir.), cert. denied, 113 S.Ct. 2942 (1993).  The underlying facts of this case are undisputed.  We review the court's evidentiary rulings for an abuse of discretion.   United States v. Rackley, 986 F.2d 1357, 1362 (10th Cir.), cert. denied, 114 S.Ct. 173 (1993).  Finally, we review Mr. Wilson's pro se pleadings liberally, as required by  Haines v. Kerner, 404 U.S. 519, 520 (1972),  see James v. United States, 970 F.2d 750, 754 (10th Cir.1992).  Our review of the entire record on appeal,3 together with the parties' briefs and the legal authorities contained therein, convinces us that the judgment of the United States District Court for the District of Colorado should be, and hereby is, AFFIRMED.



**
 Honorable Patrick F. Kelly, Chief Judge, United States District Court for the District of Kansas, sitting by designation


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 Appellant's request for oral argument, styled "Statement of Reasons for Oral Argument," is denied


3
 Appellant's motion to "correct" the record is denied